DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim(s) 1, 6, 7 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) (1, 2), 5, 6 of copending Application No. 16/579946. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are merely broader with respect to the optional distal end portion. 
Claim(s) (1, 4, 5) is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) (1, 6) of copending Application No. 17/029562. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are merely broader with respect to the pitches of adjacent portions of the spirally-arranged protruding portion of the tapered portion being different than on a distal end side of the proximal end portion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) (1, 4, 5), 6, 7, 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) (1, 6), 3, 4, 5 of copending Application No. 17/029562 in view of Frova (US 2002/0077655A1). Application No. 17/029562 does not disclose a grip portion provided on a proximal end of the shaft. Frova teaches a grip portion (18) on a proximal end of a shaft (11) of dilator (10). .  
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frova (US 2002/0077655A1).
Regarding claims 1, 4 and 5, Frova discloses a dilator (30; Fig. 3) including a hollow shaft (31) through which is a lumen (32). A tapered portion [0028; Fig. 3] having an outer diameter that is smaller at a distal end of the tapered portion than at a proximal end of the tapered portion. A proximal end portion is provided at a proximal end side of the tapered portion and extends in a proximal direction. A grip portion (38) is provided 
Regarding claim 5, It is noted that Frova does not include the optical limitation of a distal end portion provided at a distal end side of the tapered portion and extending in a distal direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frova in view of Neoh (US 2014/0046357A1).
Regarding claim 2, Frova does not disclose that the pitches of adjacent portions of the spirally-arranged protruding portion on the tapered portion are smaller than the pitches of adjacent portions of the spirally-arranged protruding portion on the distal end side of the proximal end portion.
In the same field of endeavor, which is a dilator, Neoh teaches a dilator including a dilator tip (130) having a spirally-arranged protruding portion that may include a pitch that decreases in a proximal to distal longitudinal direction [0032]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the spirally-arranged protruding portion of Frova with the decreasing pitch in a distal longitudinal direction, as taught by Neoh, to provide means to aid in passing the dilator through an opening in a body tissue to enlarge the opening.
Regarding claim 3, It is noted that Frova does not include the optical limitation of a distal end portion provided at a distal end side of the tapered portion and extending in a distal direction.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frova in view of Kaltenbach.
Regarding claim 6, the combination of Frova and Neoh does not disclose that the spirally-arranged protruding portion includes a coil having a wire wound around on the outer peripheral surface of the shaft. Frova discloses that spirally-arranged protruding 
In the same field of endeavor, which is dilators, Kaltenbach teaches a dilating catheter including a distal end having a coil formed of metal wires that are wound around the shaft (1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of the spirally-arranged protruding portion of Frova, with a coil of wire, as taught by Kaltenbach, as this modification involves the simple substitution of one material for another for the predictable result of assisting in facilitating enlargement of an opening.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Bladel et al. (US 2013/0090523A1, “Van Bladel”) in view of Neoh (US 2014/0046357A1).
Regarding claims 1, 2, 3, 4 and 5, Van Bladel discloses a dilator (324; Fig. 10) including a hollow shaft [0061] through which a guidewire (311) may be threaded. A tapered portion (325; Fig. 3) having an outer diameter that is smaller at a distal end of the tapered portion than at a proximal end of the tapered portion. A proximal end portion is provided at a proximal end side of the tapered portion and extends in a proximal direction. A grip portion (323’) is provided on a proximal end of the shaft. A spirally-arranged protruding portion (Fig. 10A) is provided on an outer peripheral surface of the shaft (325), protrudes radially outward from the shaft and has gaps between adjacent portions of the spirally-arranged protruding portion along a longitudinal axis of the shaft. It is noted that Van Bladel does not include the optical limitation of a distal end portion provided at a distal end side of the tapered portion and extending in a distal direction. 
In the same field of endeavor, which is a dilator, Neoh teaches a dilator including a dilator tip (130) having a spirally-arranged protruding portion that may include a pitch that decreases or increases in a proximal to distal longitudinal direction [0032] such that the pitches are different and result in either a smaller or larger pitch on the tapered portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the spirally-arranged protruding portion of Van Bladel with the decreasing or increasing pitch in a distal longitudinal direction, as taught by Neoh, to provide means to aid in passing the dilator through an opening in a body tissue to enlarge the opening.
Regarding claims 3 and 5, it is noted that Van Bladel does not include the optical limitation of a distal end portion provided at a distal end side of the tapered portion and extending in a distal direction.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Bladel in view of Neoh, as applied to claim 1 above, and further in view of Kaltenbach (US 4,848,342).
Regarding claims 6-7, the combination of Van Bladel and Neoh does not disclose that the shaft is formed of a coil wherein a wire is wound around into a hollow shape and the spirally-arranged protruding portion includes a coil having a wire wound around on the outer peripheral surface of the shaft. Van Bladel discloses that the shaft includes 
In the same field of endeavor, which is dilators, Kaltenbach teaches a dilating catheter including a distal end having a coil formed of metal wires that are wound around the shaft (1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of the spirally-arranged protruding portion of the combination of Van Bladel and Neoh, with a coil of wire, as taught by Kaltenbach, as this modification involves the simple substitution of one material for another for the predictable result of assisting in facilitating enlargement of an opening.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Bladel in view of Neoh and Kaltenbach, as applied to claims 6 and 7 above, and further in view of Acosta et al. (US 2009/0281500, “Acosta”).
Regarding claim 8, the combination of Van Bladel, Neoh, and Kaltenbach does not disclose the shaft including a first coil including a wire wound around into a hollow shape in a direction opposite of a second coil of the spirally-arranged protruding portion having a wire wound around the outer peripheral surface of the shaft.
In the same field of endeavor, which is dilators, Acosta teaches a dilator (Fig. 11c) that includes a shaft and a tapered portion. The shaft includes a first coil (590t) wound in the opposite direction of a second coil (570t). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the coil pattern of the combination of Van Bladel, Neoh, .
	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan (US 2013/0274782A1) discloses a device having a tapered end with a helically round element. Othel-Jacobsen et al. (US 5,098,374) discloses a device having a helically wound coil used for dilating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771